Citation Nr: 0420084	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-11 557A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Denver Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed and continued a 10 
percent rating for left shoulder disability.  In a January 
2000 rating decision, the RO increased the rating to 20 
percent, effective from June 25, 1998.  In February 2003, the 
RO confirmed and continued a 20 percent rating.  In August 
1999, the veteran testified before a Decision Review Officer 
and a transcript of the hearing is of record.  In February 
2004, the veteran testified at a videoconference hearing 
before the undersigned.  A transcript of that hearing is also 
of record.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was examined to evaluate his left shoulder 
disability on a number of occasions during the appeal period.  
However, at his February 2004 videoconference hearing he 
testified that his shoulder disability had increased in 
severity since his last VA examination, in November 2002.  
Since the last examination was over a year and a half ago, 
that is a plausible assertion.  Hence another VA examination 
is indicated.  

The veteran also testified that he received treatment for his 
shoulder disability at the VA Medical Center (VAMC) in Denver 
almost every 90 days and that his last treatment was in the 
spring of 2003.  Since VA records are constructively of 
record (and may add to a complete history of the disability), 
they should be secured.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record 
all reports of treatment the veteran 
received for his left shoulder 
disability at VAMC Denver since 2002.  

2.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's 
service-connected left shoulder 
disability.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
specifically discuss the functional 
limitations associated with the left 
shoulder disability, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions due to pain on 
motion, and the effect the disability has 
upon daily activities, including 
employment.  The findings should 
specifically include active and passive 
ranges of motion, and the examiner should 
note what are considered to be "normal" 
ranges of motion.  The examination report 
should include whether there is weakened 
movement, including against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
on use, and the examiner should opine 
regarding the extent to which these 
factors would result in any further 
limitation of motion and/or function.  If 
the veteran reports flare-ups, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


